Crump v Johnson (2021 NY Slip Op 07421)





Crump v Johnson


2021 NY Slip Op 07421


Decided on December 23, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND BANNISTER, JJ.


1027 CA 20-01519

[*1]SAMANTHA CRUMP, ALSO KNOWN AS SHADAYI WALKER, PLAINTIFF-RESPONDENT,
vNICHOLAS . JOHNSON, INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY AS A POLICE OFFICER WITH CITY OF BUFFALO POLICE DEPARTMENT, ANDREW SHEA, INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY AS A POLICE OFFICER WITH CITY OF BUFFALO POLICE DEPARTMENT, CITY OF BUFFALO POLICE DEPARTMENT LIEUTENANT LONG, ALSO KNOWN AS POLICE OFFICER JOHN DOE #1, INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY AS A POLICE OFFICER WITH CITY OF BUFFALO POLICE DEPARTMENT, CITY OF BUFFALO POLICE DEPARTMENT LIEUTENANT WITALSER, ALSO KNOWN AS POLICE OFFICER JOHN DOE #2, INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY AS A POLICE OFFICER WITH CITY OF BUFFALO POLICE DEPARTMENT, CITY OF BUFFALO POLICE OFFICER JANE DOE #1, INDIVIDUALLY AND IN HER OFFICIAL CAPACITY AS A POLICE OFFICER WITH THE CITY OF BUFFALO POLICE DEPARTMENT, CITY OF BUFFALO POLICE OFFICER JANE DOE #2, INDIVIDUALLY AND IN HER OFFICIAL CAPACITY AS A POLICE OFFICER WITH THE CITY OF BUFFALO POLICE DEPARTMENT, CITY OF BUFFALO POLICE DEPARTMENT AND CITY OF BUFFALO, DEFENDANTS-APPELLANTS. 


TIMOTHY A. BALL, CORPORATION COUNSEL, BUFFALO (MAEVE E. HUGGINS OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 

	Appeal from an order of the Supreme Court, Erie County (Mark J. Grisanti, A.J.), entered August 17, 2020. The order denied the motion of defendants to dismiss the action and granted the cross motion of plaintiff to deem the complaint timely served. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: December 23, 2021
Ann Dillon Flynn
Clerk of the Court